On behalf of the Japanese delegation I wish to offer sincere congratulations to Ambassador Amerasinghe on his election to the presidency of this thirty-first session of the United Nations General Assembly. We have all had an ample demonstration of his vision in the search for a new order of the sea, in his capacity as President of the Third United Nations Conference on the Law of the Sea. I am confident that the far-sightedness he displayed in leading that important debate will inspire this session of the General Assembly to seek affirmative results.
138.	I should also like to express our sense of indebtedness and appreciation to Mr. Gaston Thorn, a world statesman, for his wisdom in leading the eventful thirtieth session of the General Assembly to its successful conclusion.
139.	May I, in addition, pay my sincere respects to Secretary-General Kurt Waldheim, who has been indefatigable in his pursuit of conciliation and peace and has provided thoughtful and creative leadership in the promotion of international economic, social and cultural co-operation, thus helping this Organization to cope with problems arising from the diversified international environment.
140.	On the occasion of the admission of the Republic of Seychelles to the United Nations at this session, I should like to extend to its delegation a warm welcome. My country enjoys friendly relations with the Republic of Seychelles, and I am certain that the role of that Republic in this Organization will be constructive and beneficial to us all.
141.	Since the establishment of this Organization, pro-found changes have taken place in the world. The earlier and very severe tensions of the East-West cold war have been reduced, as a result of the dialogs between the United States and the Soviet Union, as well as between the United States and China. The Western European nations and Japan are now playing more effective roles in world economic and political affairs. The number of newly emerged nations has risen sharply, and world politics has undergone great changes as international relations have become vastly more diversified.
142.	Despite these positive developments, the question of Korea remains unresolved. So do the complex situations in the Middle East, Cyprus and southern Africa. However, in Asia progress is being made in the reconstruction and rehabilitation of Indochina, whose peoples have suffered greatly from prolonged warfare. There is also visible progress in strengthening the unity and autonomy of the member States of the Association of South-East Asian Nations. And, within the Indian subcontinent, the nations of that region are adapting to new political realities, and are together reaching for a new and longed for stability.
143.	Worldwide relations in the economic and social fields are becoming more interdependent, although there are vast differences in our political systems, historical backgrounds, and stages of economic development. No country can solve by itself economic and trade problems, or the problems of natural resources, energy, food, the environment, habitat, human rights, the status of women, and scientific and cultural co-operation.

144.	If the Member States wish to overcome such complex and difficult problems and to share equally in peace and prosperity, all the Member States, industrialized or developing, irrespective of their size as nations, should try to achieve coexistence and co-prosperity on a global scale, in accordance with the provisions and spirit of the Charter of the United Nations. It is essential that all Member States act in a spirit of mutual respect for each other's positions, co-operate in mutual concessions, avoid confrontation, promote harmony and co-operation, and collaborate with each other in a responsible manner.
145.	Only thus can the United Nations function properly as the sole and supreme citadel for peace in the world today. There were days when powerful countries employed their power to conquer, invade or plunder other countries, tried to overturn other Governments, and interfered in the internal affairs of other countries. As a result, some disastrous precedents were drawn in history. I am sure that there is no single country that does not wish for peace in the world. In order to attain it, we should see to it that illegal use of power is not condoned. Japan pledges never to do so. Our determination is manifested in the Constitution of Japan, promulgated in 1946, which provides for the renunciation forever of war as a means of settling international disputes, and expresses the ideal of "the banishment of tyranny and slavery, oppression and intolerance for all time from the earth". Japan's pacifism reflects the same ideas expressed in the provisions of the Charter of the United Nations; it is, in fact, the spirit of the Charter.
146.	Fukuzawa Yukichi, a pioneer of democracy in the Meiji era of Japan, once said: "No person is created above another, nor below another." His words are known widely among the people of Japan. I believe this saying can also be applied to States. In other words, "No country is created above another, nor below another." No State should reign over another. Relations between nations should not be based on domination and subordination.
147.	It is the firm conviction of my Government that peace, which is the supreme ideal of this Organization, can be achieved if each of our 145 Member States rejects the use of force in its conflicts with others and makes its own achievements available for the benefit of others. I should Eke to reaffirm Japan's dedication to a diplomacy of peace, for we sincerely desire peace in the world, and will oppose any attempt to hamper the attainment of peace.
148.	From this point of view, it is only realistic to observe that special responsibilities devolve upon the big Powers, especially those nations which enjoy special status under the Charter for the maintenance of peace and stability in the world. The success of the United Nations requires the initiative and full co-operation of all Member States, but the great Powers have great responsibilities in particular areas of this Organization's work-for example, in the fields of disarmament, self-restraint in the export of armaments, the institutionalization of peace-keeping activities, and administrative and financial support to the United Nations system. I hope that the big Powers are aware of their responsibilities in these fields, and will accordingly make more positive and more constructive contributions to the work of the United Nations, thereby reinforcing the raison d'etre of this Organization.
149.	Japan, ever since its admission to this Organization, has loyally observed the objectives and the spirit of the Charter, which calls for international co-operation for the purposes of maintaining peace and security in the world and of promoting social progress and raising standards of living in a broader atmosphere of freedom, to "save succeeding generations from the scourge of war which ... brought untold sorrow". My country has actively participated in, and renders positive co-operation to, the work of the United Nations.
150.	Japan lives up to these ideals by rejecting for itself the path of military power. Trusting in the justice and faith of the peoples of the world, Japan has decided to rely solely on peaceful means for the settlement of international disputes, and to avoid firmly any recourse to military means. Japan prescribes only minimum needs of self- defense, and seeks to contribute to world peace and prosperity through its diplomacy of peace-which manifests a very strong determination on the part of its people.
151.	In keeping with its diplomacy of peace, Japan ratified in June of this year the Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII), annex]. The Treaty accords a special status to the "nuclear-weapon States", allowing them to possess nuclear weapons, while all other States, including potential nuclear-weapon States, are prohibited from possessing such weapons. It is the firm conviction of my Government that this inequality should be neither consolidated nor perpetuated. It should be rectified, not through the proliferation of nuclear weapons, which could lead to the annihilation of mankind, but rather through the abolition by the nuclear- weapon States of all nuclear weapons. Despite a controversial and heated discussion on the pros and cons of ratification, my Government took the important decision to ratify the Treaty in the earnest hope that the nuclear- weapon States would take positive steps towards the elimination of such weapons, and in the belief that our ratification would contribute further to the peace and stability of the world.
152.	Japan, as the only victim actually to suffer atomic explosions, feels that it is most important to activate international co-operation concerning the promotion of nuclear disarmament and the non-proliferation of nuclear weapons.
153.	Failure on the part of the nuclear-weapon States, which have a special responsibility in disarmament, to achieve meaningful disarmament-particularly the reduction of nuclear armaments and a comprehensive nuclear test ban-will inevitably lead to the erosion of the Non-Proliferation Treaty. Moreover, the proliferation of nuclear explosive capability may well take place under the guise of the peaceful uses of nuclear energy. My Government is seriously concerned with the potential danger inherent in the fact that such nuclear enrichment and reprocessing facilities as would have an important bearing upon the manufacturing of weapons material could be acquired and constructed without respect to their actual need for peaceful uses and without effective international safe-guards. There is a pressing need for both restraint by the parties concerned and international co-operation to ensure the peaceful uses of nuclear energy.
154.	As a party to the Treaty on the Non-Proliferation of Nuclear Weapons, my Government is firmly determined to contribute positively to international cooperation envisaging nuclear disarmament and the non-proliferation of nuclear weapons.
155.	In spite of the present balance of nuclear power, the creation of an international atmosphere where peace and stability can be maintained should be encouraged. To this end, it is essential to make progress in conventional weapons disarmament as well as nuclear disarmament. In some areas of the world we are witnessing a significant build-up of arms through the rapid importation of conventional weapons. Although possibly justified in some respects by actual needs, such a trend, causing deep concern, will only further intensify existing conflicts or risk provoking new disputes.
156.	My Government forbids the export of weapons to areas in conflict. I feel that the time has come to seek feasible ways to formulate international agreements on the transfer of weapons, to avoid encouraging international conflicts. In the meantime, I should like to urge all countries concerned to take reciprocally prompt measures of self-restraint and to give serious consideration to all the implications of this matter.
157.	The United Nations, despite many trials since its founding, continues to be the only universal system with precise responsibilities to maintain international peace and security and to promote international co-operation in economic, social and humanitarian affairs.
158.	Yet, the Organization can contribute constructively to the solution of world-wide problems only if the Organization's decisions are formulated on the basis of "dialog" and "conciliation".
159.	The United Nations offers Member States a universal forum in which to hold talks, and the General Assembly is the most proper place for the exchange of views among all nations on issues of common concern. Without both "dialog" and "conciliation", based on mutual respect and animated by a conciliatory spirit; the resolutions adopted cannot be implemented, the prestige of the Organization is damaged and its reason for existence undermined.
160.	The "North-South problem", or the problem of development, is an important area where "dialog" and "conciliation" are essential. The challenge of development is of the utmost importance, requiring a serious consideration at present as well as uninterrupted efforts over the long run in order to reach an abiding solution.
161.	My Government appreciates that the spirit of "dialog" and "conciliation" took a step forward in the course of the seventh special session of the General Assembly and of the fourth session of UNCTAD. In dealing with various issues, such as the integrated program for commodities and the expansion and improvement of official development assistance, my Government is determined to work vigorously and realistically towards practical solutions, not only in various United Nations forums, including UNCTAD, but also at the Tokyo round of multilateral trade negotiations and the Conference on International Economic Co-operation.
162.	We also note with concern the growing gaps in the levels of development of the developing countries them-selves. We must free ourselves from the traditional approach of treating the development problem as that of the industrialized countries versus the developing countries; instead we must adopt a comprehensive strategy founded on a more realistic and organic assessment of the issues.
163.	With such understanding, and paying increased consideration to the least developed among the developing countries, my Government intends to expand its multi- phased co-operation in many fields, such as trade and aid, in support of self-help efforts for economic and social development.
164.	Multilaterally, Japan has extended cooperation to the International Bank for Reconstruction and Development, the Asian Development Bank, and others; it has contributed substantial amounts to a number of United Nations funds, including the United Nations Development Program; and has pledged a major contribution to the International Fund for Agricultural Development on its establishment. It is strongly urged that the efforts of the developing countries to help themselves receive full co-operation from those developing countries which are in a position to offer it, such as the oil-producing countries, as well as from the socialist countries, each in its own way.
165.	One of the areas where international co-operation is needed is the problem of establishing a new legal order of the sea. It is essential that, at the Third United Nations
Conference on the Law of the Sea, we seek a broad consensus on the very complex and diversified problems of the sea, in a spirit of "dialog" and "conciliation" among nations with conflicting interests, so that we can formulate an international legal order which will endure for a long time to come. Japan is determined to contribute to the earliest possible formulation of a new treaty which would reflect the harmonized interest of the international community as a whole. I should like to appeal to the Governments participating in the Conference to make further intensified efforts towards an early conclusion of the treaty.
166.	When we think of the problems of the economic and social advancement of developing countries, we must recognize how important it is for each developing country to enhance its human resources for constructive engagement in national development. I feel this deeply from the experience of my own country. Japan intends to expand and strengthen various kinds of co-operation for raising technical and educational standards as a means of contributing positively to the enhancement of human resources in developing countries.
167.	Japan took an initiative towards establishing the United Nations University and has welcomed the head-quarters of the University at Tokyo. Fortunately, this vital investment in the future welfare of all mankind was launched with the support of many Governments. My own Government has pledged $100 million to the University over a five-year period, in expectation that similar contributions will be made by other countries. Actually, my Government has already contributed $40 million, and I strongly urge other Member States that have not yet done so to make their contributions, in recognition of the significance of the United Nations University.
168.	My Government is most anxious that peace and stability be maintained in the Korean peninsula, especially because of our geographical proximity and close historical and cultural relations. In cur view, the prompt resumption of dialog between the South and the North of Korea is essential for the maintenance of peace on the Korean peninsula and for peaceful reunification on the basis of the freely expressed will of the Korean people.
169.	We also urge that "talks" be held among the parties directly concerned, to take up problems such as the dissolution of the United Nations Command and arrangements relating to the Armistice Agreement. Out of firm conviction, my Government has endeavored consistently to create an international atmosphere where "confrontation" is avoided and "dialog" is encouraged. Therefore my Government welcomes the fact that a fruitless confrontation is to be avoided at this session. It is the earnest hope of my Government that, without losing this momentum, dialog between the South and the North of Korea, and talks among the parties directly concerned, will be started as promptly as possible.
170.	Japan holds to the position that, if it is the wish of both the South and the North of Korea, we shall welcome the admission of both to the United Nations in the interval before peaceful reunification is achieved.
171.	My Government is gravely concerned that recent developments in the Middle East, particularly the deterioration of the situation in Lebanon, may further delay a solution to the complex problem of the Middle East. It is my Government's hope that a peaceful solution will be reached through prompt and complete implementation of Security Council resolution 242 (1967), in accordance with Security Council resolution 338 (1973), as well as through the implementation of the legitimate rights of the Palestinian people in accordance with the principles of the Charter of the United Nations. This entails adherence to the following three principles: first, the acquisition of territory by force is inadmissible, and therefore Israeli armed forces should withdrawn from all the territories occupied in the 1967 war; secondly, the integrity and security of the territories of all countries in the area, and the need for guarantees to that end, should be respected; thirdly, the legitimate rights of the Palestinian people in accordance with the Charter of the United Nations should be recognized and respected in bringing about a just and lasting peace in the Middle East.
172.	We earnestly hope that this conflict will be settled promptly so that the peoples of the region can enjoy a just and lasting peace. We believe that talks could quickly get under way among Israel, the Arab States, the Palestine Liberation Organization and other parties concerned, on the basis of the Charter of the United Nations and the relevant resolutions of this Organization.
173.	With regard to the problem of the Palestinian refugees, my Government will continue its financial contribution to the United Nations Relief and Works Agency for Palestine Refugees in the Near East, in co-operation with other countries. I wish also to urge the Socialist countries, which have not contributed in the past, to begin now to support this humanitarian program.
174.	The United Nations has for many years played a valuable role in southern Africa, but it is most regrettable that the problems of Southern Rhodesia, Namibia and apartheid have so far not yielded to satisfactory solutions. During the course of this year, the Security Council has held a number of meetings to deliberate on southern African problems, and a number of talks have been launched among countries concerned, seeking a peaceful resolution of these problems. My Government applauds all these initiatives but deplores the fact that armed clashes are now taking place in Southern Rhodesia, that blood is being shed in South Africa and that the decisions of the United Nations on Namibia have yet to be carried out.
175.	These conditions cannot endure. In this connexion, I should like to express my appreciation for the active efforts being jointly made by the Secretary of State, Mr. Kissinger, of the United States and leaders of the countries concerned for a solution of the southern African problems. I sincerely hope that these efforts will bring about fruitful results. Japan will continue to participate in the search for prompt and peaceful solutions to southern African problems, holding persistently to our rejection of any form of racial discrimination.
176.	Among the most valuable examples of this Organization's role as an impartial third party in seeking its prime objective of the maintenance of peace and security are "its peace-keeping operations". The United Nations Emergency Force and the United Nations Disengagement Observer Force in the Middle East, as well as the United Nations Peace-keeping Force in Cyprus, have made indispensable contributions to the maintenance of peace in those areas. Since those peace-keeping operations are the most effective means available to this Organization for preventing the recurrence and escalation of armed conflicts, there should be no disputing the value of strengthening this; peacekeeping capacity for the future. Therefore, my delegation hopes that the work of the Special Committee on Peacekeeping Operations will make it possible for such operations to be carried out in the future in a more effective, smooth and assured manner. My Government will further co-operate in the strengthening of this Organization's activities in that area.
177.	In the hope that the United Nations will continue to play a constructive role in solving various international problems, I should now like to refer, from the viewpoint of strengthening the role of the United Nations, to the questions of institutional structure and the financing of the United Nations system. My delegation appreciates the work already initiated on the restructuring of the economic and social sectors of the United Nations system. I think that through that work we should aim at strengthening the functions of the United Nations, making greater efforts for the rationalization of United Nations activities and the simplification of its structure, as well as for increasing the efficiency of its work. In this regard, we should like the work of restructuring to include a thorough examination of such problems as the duplication of activities among various organizations of the United Nations and the specialized agencies and the organic and overall co-ordination of the functions of those organizations.
178.	First, may I urge that we attempt to make more efficient use of the already existing organizations and that, when the setting up of a new organization is inevitable, the principle of "scrap and build" should be applied.
179.	As to the personnel of the United Nations, I believe we should rectify the situation in which important posts are occupied by the nationals of a limited number of countries. With this in mind, although we should try as much as possible to maintain present staff levels, it is time that special consideration should be given to equitable geographical distribution of personnel, and in particular to the recruitment of personnel from such countries as are now unduly underrepresented.
180.	In response to the pressing needs of our times, the United Nations has expanded its activities. As a result, its budget has expanded considerably. The Organization's regular budget has tripled in the past decade, and the annual rate of increase in the last five years has been about 15 per cent. This rate of expansion does not, however, necessarily coincide with the fiscal position of Member States-and that is a matter of concern to us. For many nations, the responsibility of supporting the steadily in-creasing United Nations budget has become a considerable burden. In Japan's case, as a result of both budget increases and our increased assessment, our contribution is now eight times what it was 10 years ago.
181.	In view of those facts, I wish to express our conviction that the United Nations must make every effort to hold its budget as low as possible through the rationalization of structure and more efficient use of limited resources. It is necessary that both the Secretariat and Member States clearly recognize the actual state of United Nations finances and work together to avoid situations where funds are depleted because of preoccupation with current cash demands without due regard for the availability of funds.
182.	The Government of Japan has made a special contribution of $10 million to the United Nations because of our concern that the Organization's deficit could hamper effective and smooth operations. We hoped that this contribution would serve as a first step towards a solution, but we have been deeply disappointed that few countries have followed our initiative and that no solution to the financial problem is yet in sight. I urgently appeal to the membership of this Organization not to refuse payment or delay payment of assessed contributions on political grounds. If the United Nations is to deal effectively with the problems we bring before it, its organizational and financial base must be firmly established.
183.	Since this is the time-recurring every three years when the General Assembly must review the scale of assessments, I believe that we should re-examine the formula for determining the scale of assessments, taking into account not only the capacity to pay, which is based on national income and other indices, but also such factors as the special status accorded to certain States by the Charter of the United Nations.
184.	Finally, I should like to stress the importance of strengthening the effectiveness of the United Nations through improvements which can be made within the framework of the Charter, as well as through a review of the Charter. It hardly seems necessary to point out that no organization can function well without effort and determination to work together for common aims on the part of members who constitute and operate it. Criticisms directed at the United Nations these days deal not only with defects in the structure and the Charter of the Organization but also with the lack of the will on the part of the Member States to observe the Charter. Therefore, Member States should reaffirm their intent earnestly to observe the Charter and should demonstrate that intention through their actions.
185.	Undeniably, there are a number of discrepancies between the structure and functions of the United Nations contemplated when the Charter was drafted more than 30 years ago and the role the Organization is expected to play in the vastly changed international political and economic environment of today. It is indisputable, in fact, that certain provisions of the Charter have become not only obsolete but meaningless.
186.	With regard to the review of the Charter, I should like to recall that my Government has taken a position favoring the review of such items as the strengthening of "peace-keeping operations", the strengthening of the on- the-spot fact-finding function, the composition of the Security Council, the strengthening of the co-ordination function of the Economic and Social Council and other bodies in the fields of economic and social development, the reconsideration of the Trusteeship System and the elimination of the "enemy State" provisions.
187.	In any event, I trust that constructive recommendations and clearer perceptions of the United Nations Charter and functions will flow from the work of the Special Committee on the Charter of the United Nations and on the Strengthening of the Role of the Organization, and the Ad Hoc Committee on the Restructuring of the Economic and Social Sectors of the United Nations System.
188.	In conclusion, it is imperative for all Member States to join in strengthening and reinforcing the United Nations, which is the world-wide Organization bearing the ideals and hopes of mankind, and to co-operate more effectively for the attainment of peace and prosperity in the world. On the occasion of the twentieth anniversary of our admission to the United Nations, I should like to reaffirm the determination of the people and the Government of Japan to spare no effort in the pursuit of those goals.
